DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a notice of allowance on the merits on patent application 16/505,111, which was filed 07/08/2019 claims foreign priority to Korean application 10-2018-0082208, filed 07/16/2018 to Samsung Electronics Co., Ltd. Claims 1-20 are pending and considered below. 
Response to Arguments
Applicant has amended claims 1 and 20 to incorporate the limitation of claim 10 that was indicated as allowable in the office action dated 8/28/2020, and correctly argues that the amendment overcomes the  §103 rejections of claims 1-9 and 20.
Applicant has amended claims 11, 19 and 20 to overcome the §112b rejections of those claims, which is withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
As for claims 1, 10 and 20, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or make obvious the semiconductor device including a bridge and a sub-pattern between the first electrodes having a conductive material different from a material of the first and second conductive patterns as required by claims 1 and 20, or a conductor surrounded by insulation between conductors of different widths as recited in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN A BODNAR/          Examiner, Art Unit 2893